Citation Nr: 0724229	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2007, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The appellant is not blind in both eyes; is not a patient in 
a nursing home because of mental or physical incapacity; and 
the impairment resulting from the appellant's disabilities is 
not such that he is so helpless as to be in need of regular 
aid and attendance of another person on a regular basis.


CONCLUSION OF LAW

The appellant is not entitled to special monthly pension for 
regular aid and attendance.  38 U.S.C.A. § 1521(d)(1) (West 
2002); 38 C.F.R. §§ 3.351(a)(5), (b), (c), 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted special monthly pension by reason of 
being housebound in a May 2006 rating decision.  Presently he 
is seeking entitlement to additional allowance for special 
monthly pension benefits based on the need for regular aid 
and attendance.

Special monthly pension at the aid and attendance rate is 
payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  To establish a need for regular aid and attendance, 
the veteran must be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; a patient in a nursing home because of mental or 
physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  
38 C.F.R. § 3.352(a).  The particular personal functions 
which the veteran is unable to perform should be considered 
in connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A February 2005 Report of Medical Examination to Determine 
Eligibility For Special Monthly Pension Benefits reflects a 
complete diagnosis of status post catheterization with stent 
placement.  This examination report reflects that the veteran 
requires the use of a cane when walking but is able to leave 
home by walking, needs help to prepare his food, and requires 
help with the administration of his medications.  This 
examination report further reflects that he is not confined 
to bed, is able to get to the bathroom and bathe unaided, use 
the toilet facilities unaided, feed himself, sit up, he is 
not blind, his vision is corrected to normal limits, and he 
prefers to avoid driving.  The examiner notes that the 
veteran would require care in a nursing home if it were not 
for the help of family and friends or other; however, no 
explanation is provided for this opinion.

VA outpatient treatment records reflect that his significant 
health problems are diabetes, gastrointestinal problems, 
heart disease (congestive heart failure and coronary artery 
disease), hypertension, kidney/urinary hesitancy, lung 
disease (chronic obstructive pulmonary disease), and 
orthopedic problems identified as arthritis.  These records 
reflect that, in February 2005, the veteran underwent cardiac 
catheterization with stent placement and, in August 2005, he 
was placed on home oxygen therapy for chronic obstructive 
pulmonary disease.  

By a May 2006 rating decision, upon consideration of the 
veteran's chronic obstructive pulmonary disease, which was 
100 percent disabling; his coronary artery disease, which was 
60 percent disabling; his other nonservice connected 
disabilities; and being placed on oxygen therapy in August 
2005, the RO granted special monthly pension by reason of 
being housebound.  

In his June 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran reported that his daughter is there most 
of the time and, when she is not there, his neighbor is with 
him.  He stated that he has someone with him from the time he 
wakes up until the time he goes to bed.  In this regard, the 
Board points out that VA outpatient treatment records reflect 
that, in September 2005, VA Nursing Home Health staff went by 
his house six times and left numerous messages in an attempt 
to locate the veteran to assist him in monitoring his blood 
sugars and to assure that he was dosing insulin 
appropriately; however, they were unsuccessful in reaching 
him.  

The Board finds that the preponderance of the evidence is 
against the claim for special monthly pension based on the 
need for regular aid and attendance.  There is no evidence 
that the veteran has diminished visual acuity that is not 
fully corrected by lenses; thus, he does not meet the 
criteria of blindness, or near blindness.  Additionally, 
while the February 2005 Report of Medical Examination to 
Determine Eligibility For Special Monthly Pension Benefits 
includes the opinion that the veteran would require care in a 
nursing home if it were not for the help of family and 
friends or other, the examiner does not provide an 
explanation for this conclusion.  Accordingly, this opinion 
is outweighed by the remainder of the examination report and 
the veteran's VA outpatient treatment records, which reflect 
that he does not meet the criteria of confinement to a 
nursing home due to mental or physical incapacity.  Thus, 
inasmuch as the veteran is not blind in both eyes and is not 
a patient in a nursing home because of mental or physical 
incapacity, he does not meet the criteria for special monthly 
pension based on the need for regular aid and attendance 
under these requirements.  

The veteran also does not meet the criteria to establish a 
factual need for regular aid and attendance of another 
person.  While he has reported that someone is with him from 
the time he wakes up until the time he goes to bed and the 
February 2005 Report of Medical Examination to Determine 
Eligibility For Special Monthly Pension Benefits reflects 
that he requires assistance with preparing his food and 
administering his medications and that he would require care 
in a nursing home if it were not for the help from family and 
others, the Board finds that the evidence as a whole does not 
suggest and the veteran does not claim that he would be 
unable to dress, feed himself, or attend to his hygiene needs 
without the assistance of others.  

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
pension based upon the need for regular aid and attendance.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in March 2005 and provided to the 
appellant prior to the June 2005 rating decision on appeal 
satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  
Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records and he has submitted 
lay evidence in the form of his written communications.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The Board finds that the presumption of prejudice due to any 
timing error regarding notice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the veteran clearly 
had actual knowledge of the evidence they are required to 
submit in this case; and (2) based on the appellant's 
contentions and the communications provided to them by the VA 
over the course of this appeal, the appellant reasonably 
understands what was needed to prevail.  The Board finds that 
the appellant is clearly aware of the facts of this case and 
the basis of the denial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


